
	
		II
		112th CONGRESS
		1st Session
		S. 777
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To clarify the authority of the Secretary of Defense to
		  provide for the pay of the military of the United States under the Feed and
		  Forage Act of 1861.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Temporary Military Pay Act of
			 2011.
		2.Authority of the
			 secretary
			(a)In
			 generalDuring a funding gap
			 impacting the Armed Forces, the Secretary of Defense shall under the authority
			 provided under section 3732 of the Revised Statutes (41 U.S.C. 11) provide pay
			 and allowances (without interruption) to the following:
				(1)Members of the Army, Navy, Air Force,
			 Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service through the funding gap.
				(2)At the discretion of the Secretary of
			 Defense, such civilian personnel of the Department of Defense who are providing
			 support to the members of the Armed Forces described in paragraph (1) as the
			 Secretary considers appropriate.
				(3)At the discretion of the Secretary of
			 Defense, such personnel of contractors of the Department of Defense who are
			 providing direct support to the members of the Armed Forces described in
			 paragraph (1) as the Secretary considers appropriate.
				(b)Funding gap
			 definedIn this Act, the term funding gap means any
			 period of time after the beginning of a fiscal year for which interim or
			 full-year appropriations for the personnel accounts of the Armed Forces for
			 that fiscal year have not been enacted.
			(c)ExpirationAuthority
			 under this Act expires on September 30, 2011.
			
